UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                  7/8/2021
---------------------------------------------------------------X
CHRISTOPHER DANIELS,                                           :
                                                               :   17-CV-7922 (AT) (RWL)
                                    Petitioner,                :
                                                               :
                  - against -                                  :   ORDER
                                                               :
WILLIAM LEE, Superintendent,                                   :
                                                               :
                                    Respondent.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        The Court is in receipt of Petitioner’s letter dated July 6, 2021. (Dkt. 49.) It appears

that this Court’s last order setting new deadlines for the supplemental petition crossed

with petitioner’s latest letter requesting an extension. (Dkts. 48, 49.)

        Accordingly, the Court modifies the current briefing schedule as follows:

        1.       Petitioner shall file his supplemental brief no later than September 13, 2021.

        2.       Respondent shall file a response no later than October 20, 2021.

        3.       Petitioner shall file a reply, if any, no later than November 27, 2021.

                                                     SO ORDERED.




                                                     ROBERT W. LEHRBURGER
                                                     UNITED STATES MAGISTRATE JUDGE

Dated: July 8, 2021
       New York, New York

Copies transmitted this date to all counsel of record. The Clerk of Court is respectfully
requested to mail a copy of this Order to pro se Petitioner.




                                                        1
